10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 2:18-cv-01596-RSL Document 13-1 Filed 07/31/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
WILLIAM P. ESSER, an individual, No. 2:18-cv-01596-RSL
Plaintiff,
WROPOSED)
vs. ORDER OF DISMISSAL WITH
PREJUDICE

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY, an Illinois
Corporation and foreign insurance company
doing business in the State of Washington,

Defendant.

 

 

On the Joint Stipulation of the parties, this action shall be dismissed with prejudice
pursuant to Rule 41(a)(1)(A)(it) of the Federal Rules of Civil Procedure, each party to bear its

own costs and fees.

IT IS SO ORDERED this [s-) day of (ugost , 2019.

Honordble Robert S. Lasnik
United States District Judge

fPROPSOSED] ORDER OF DISMISSAL WITH PREJUDICE - 1 Mix Sanders Thompson, PLLC
Case No, 2:18-cv-01596-RSL 1420 Fifth Avenue, Suite 2200
Seattle, WA 98101
Tel: 206-521-5989
Fax: 888-521-5980

 
